ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
IAP Worldwide Services, Inc.                  )      ASBCA No. 62129
                                              )
Under Contract No. FA8108-l 7-D-001 l         )

APPEARANCE FOR THE APPELLANT:                        Dustin P. Monokian, Esq.
                                                      Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Christopher M. Judge, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 5, 2019




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62129, Appeal ofIAP Worldwide
Services, Inc., rendered in conformance with the Board's Charter.


      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals